El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
Este caso nos brinda la oportunidad de determinar cuál es la entidad adscrita al Departamento de Corrección y Rehabilitación (Departamento de Corrección) que tiene la autoridad para conceder rebajas por buena conducta y asi-duidad al término de la sentencia de los miembros de la población correccional. En particular, debemos resolver si la División de Remedios Administrativos (División de Re-medios o División) tiene jurisdicción para atender estas so-licitudes de bonificaciones o si, por el contrario, esto le compete al Comité de Clasificación y Tratamiento (Comité de Clasificación). Ello requiere que interpretemos varias dis-posiciones reglamentarias aprobadas por el Departamento de Corrección.
Luego de ponderar el derecho aplicable a la controver-sia, resolvemos que la División de Remedios es el orga-nismo con jurisdicción para atender los reclamos sobre bo-nificaciones por buena conducta y asiduidad. Aclaramos que, de ninguna manera, estamos pasando juicio sobre la certeza de la determinación de la División de Remedios de denegar la bonificación solicitada. Nuestro análisis se li-mita a resolver el planteamiento jurisdiccional que se pre-sentó ante esta Curia.
A continuación, exponemos los antecedentes tácticos que dieron origen a la controversia de este caso.
h-í
El 3 de marzo de 2014, el Sr. Juan Vargas Serrano (re-currido), miembro de la Institución Correccional Ponce Principal, presentó ante la División de Remedios una peti-*235ción de rebaja al término de su sentencia.(1) En ésta alegó ser acreedor de abonos por buena conducta y asiduidad.(2) El 13 de marzo de 2014, la Sra. Annette Sáez Vargas, téc-nica de récord penal adscrita a la División de Remedios de la institución, denegó la Solicitud de Remedio por entender que la condena de reclusión de 99 años del señor Vargas Serrano estaba excluida de esas bonificaciones.(3) De esta determinación el recurrido presentó una solicitud de recon-sideración, la cual fue denegada por la División de Reme-dios mediante resolución el 27 de agosto de 2014.(4)
Inconforme, el 17 de septiembre de 2014, el señor Vargas Serrano acudió al Tribunal de Apelaciones mediante un recurso de revisión judicial.(5) Allí planteó, en síntesis, dos cosas: (1) que el Departamento de Corrección le aplicó una ley ex post facto al excluirlo de los abonos por buena conducta, y (2) que el foro administrativo había errado al no acreditarle las bonificaciones que había solicitado al cómputo máximo y mínimo de su sentencia.(6) En su lugar, el foro apelativo determinó que la División de Remedios carecía de jurisdicción para atender los reclamos de boni-ficaciones por buena conducta y asiduidad. Razonó que, como el Reglamento para Atender las Solicitudes de Reme-dios Administrativos Radicados por los Miembros de la Po-blación Correccional, Reglamento Núm. 8522 de 26 de sep-tiembre de 2014, establece que la División de Remedios no tiene jurisdicción para atender situaciones en que “no se haya agotado el trámite administrativo concedido por otros reglamentos”, esta última carecía de jurisdicción para *236atender las solicitudes de bonificaciones y debían “ser atendid[as] y resuelt[as]” por el Comité de Clasificación. (7) Para sostener su determinación, expuso que el Art. XV del Reglamento de Bonificación, supra, establece las responsa-bilidades del Comité de Clasificación, entre las cuales está la concesión de abonos al término de la sentencia. Como consecuencia, dejó sin efecto la determinación de la Divi-sión de Remedios.(8) Oportunamente, el Departamento de Corrección solicitó reconsideración de este dictamen, la cual fue declarada “[n]o ha lugar” el 18 de diciembre de 2014, mediante Resolución notificada el 30 de diciembre de 2014.(9)
Inconforme con esa determinación, el Departamento de Corrección —por conducto de la Oficina de la Procuradora General— acudió ante esta Curia mediante Petición de cer-tiorari y solicitó que revocáramos la determinación del Tribunal de Apelaciones. En esencia, argüyó que los reclamos de bonificaciones por buena conducta y asiduidad le corres-ponde atenderlos a la División de Remedios y que no existe disposición reglamentaria que requiera agotar un trámite administrativo ante el Comité de Clasificación.
*237Luego de que se nos presentara una Moción de Reconsi-deración, acordamos expedir el recurso. Con este cuadro fáctico y la comparecencia del Departamento de Correc-ción, en primer lugar, procedemos a exteriorizar de manera sucinta las normas de revisión judicial y los principios de hermenéutica legal que deben guiar nuestro análisis.
H—I hH
El alcance de nuestro papel revisor, como regla general, es limitado en el derecho administrativo.(10) Reite-radamente hemos sostenido que la revisión judicial, que se haga de las interpretaciones que realiza una agencia sobre los reglamentos y las leyes que administran, merecen gran peso, deferencia y respeto por parte de los tribunales.(11) Esta deferencia tiene origen en el axioma que nos impide soslayar que son las agencias las que poseen la experiencia y el conocimiento especializado acerca de los asuntos que se le han encomendado.(12) Por ello, hemos resuelto que, al revisar las decisiones de las agencias, el criterio rector que debe guiar a los tribunales es la razonabilidad de la actua-ción, aunque ésta no tiene que ser la única o la más razonable.(13) Como agencia administrativa sujeta a los pos-tulados de la Ley de Procedimiento Administrativo Uni-forme, hemos indicado en el pasado que no debemos descar-tar libremente las interpretaciones o conclusiones de *238derecho del Departamento de Corrección, sino que debemos darle deferencia en la medida en que sean razonables.(14)
No obstante, en el descargo de nuestra función revisora debemos distinguir entre “cuestiones de interpre-tación estatutaria, en la que los tribunales son especialis-tas, y cuestiones propias de la discreción o pericia administrativa”.(15) En López Leyro v. E.L.A., 173 DPR 15 (2008), hicimos ciertas expresiones sumamente pertinen-tes en la resolución de la controversia de autos. Así, pues, expresamos lo siguiente:
[...] Cuando se impugna la intervención de un organismo ad-ministrativo por supuestamente carecer de autoridad en de-terminado caso, sin duda se plantea una cuestión de derecho. Una alegación en tal dirección reta las bases jurisdiccionales del organismo: bien por exceder límites estatutarios, bien por ignorar excepciones a la intervención establecidas por el pro-pio reglamento. En tales casos, los tribunales pueden revisar en todos sus extremos las conclusiones legales que justifican tal actuación.
Ahora bien, las agencias cuentan con un peritaje vasto en relación con la materia objeto de su gestión rutinaria. “La in-terpretación que del estatuto ést[a}s hagan y los fundamentos que aducen en apoyo de la misma, resultan de gran ayuda para los tribunales de justicia” al pasar juicio sobre la correc-ción de las decisiones administrativas. (Enfasis suplido y citas omitidas). (16)
Por otro lado, es imprescindible que tengamos presente que cuando la ley es clara su letra es la mejor expresión de lo que se quiso lograr con su aprobación.(17) Ahora bien, hay ocasiones en las que el texto de un esta-*239tuto puede resultar obscuro o generar lagunas sobre algún punto en particular. Para cumplir con nuestro deber, es indispensable que examinemos los estatutos que se refie-ren a un mismo asunto, de modo que sean interpretados los unos con los otros; un precepto pueda arrojar claridad sobre lo dudoso del otro.(18) Al así proceder cumplimos con el mandato que nos prohíbe interpretar las disposiciones de las leyes de manera aislada. (19) En el fiel desempeño de nuestro rol debemos interpretarlas en conjunto, no de ma-nera fraccionada, tomando en consideración íntegramente todo su contexto.(20) Esta práctica la hemos extendido a la interpretación de los reglamentos.(21)
Hoy nuestro dictamen debe ser cónsono con estos prin-cipios de hermenéutica. Con ello en mente, a continuación, exponemos el marco legal aplicable a la controversia que nos ocupa.
I—I HH {—I
A. La Sec. 19 del Art. VI de la Constitución de Puerto Rico establece como política pública “reglamentar las instituciones penales para que sirvan a sus propósitos en forma efectiva y propender, dentro de los recursos dis-ponibles, al tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”.(22) En reco-nocimiento a este mandato constitucional, se aprobó la Ley Orgánica de la Administración de Corrección, Ley Núm. *240116 de 22 de julio de 1974 (Ley de la Administración de Corrección), 4 LPRA sec. 1101 et seq., que creó la Adminis-tración de Corrección, otorgándole poderes y la flexibilidad necesaria para facilitar la rehabilitación y reintegración de la persona confinada como ciudadano productivo y respe-tuoso de la ley.(23)
Más adelante, con la promulgación del Plan de Reorganización del Departamento de Corrección y Rehabi-litación de 2011, Plan de Reorganización Núm. 2-2011 (Plan de Reorganización), 3 LPRA Ap. XVIII, se derogó ex-presamente la Ley de la Administración de Corrección, pero se mantuvo el objetivo principal de establecer proce-sos de rehabilitación moral y social de los confinados para fomentar su reincorporación a la sociedad.(24) Este plan, además, tuvo el fin de reorganizar el Departamento de Co-rrección, reduciendo su burocracia, a la vez que delegaba “aquellos poderes necesarios para facilitar la toma de decisiones”. (Énfasis suplido).(25)
Con la aprobación del Plan de Reorganización se le otorgó al Secretario del Departamento de Corrección el po-der de
[a]doptar, establecer, desarrollar, enmendar, derogar e im-plementar reglas, reglamentos, órdenes, manuales, normas y procedimientos para el funcionamiento efectivo del Departa-mento y de los organismos bajo su jurisdicción, a los fines de regir la seguridad, la disciplina interna y la conducta de fun-cionarios, empleados y de la clientela, así como los programas y servicios.(26)
De igual modo, se le concedió la facultad de “[a]signar, delegar y conferir responsabilidades y facultades al perso*241nal del Departamento a base de criterios que permitan el uso más eficaz de los recursos, excepto las facultades de nombramiento, adoptar reglamentos y formular la política normativa del Departamento”.(27)
En vista de estas facultades y poderes delegados al Secretario del Departamento de Corrección, se aprobó el Manual para Crear y Definir Funciones del Comité de Cla-sificación y Tratamiento en las Instituciones Correcciona-les, Reglamento Núm. 7334 de 10 de abril de 2007 (Manual del Comité de Clasificación). Mediante este reglamento se creó el Comité de Clasificación para que, a nivel de la ins-titución correccional, tomara las decisiones fundamentales sobre el tratamiento del confinado.(28) Además, con la apro-bación de este reglamento se definieron, en gran medida, sus poderes y responsabilidades. Se dispuso, particular-mente, que el Comité de Clasificación sería el organismo administrativo responsable de evaluar la situación del miembro de la institución correccional, el progreso alcan-zado y determinar el plan de acción a tomar en cada caso.(29) A tales fines, se le concedió la facultad de evaluar y estructurar el plan de tratamiento institucional a los confinados.(30) Es decir, entre otras cosas, al Comité de Cla-sificación se le confirió la función “de evaluar las necesida-des, capacidades, intereses, limitaciones y funcionamiento *242social y estructurarle un plan de tratamiento” a los miem-bros de la población correccional. (Énfasis suplido).(31)
Por su parte, el Reglamento para Atender las So-licitudes de Remedios Administrativos Radicadas por los Miembros de la Población Correccional, Reglamento Núm. 8145 de 23 de enero de 2012 (Reglamento para Remedios Administrativos), creó la División de Remedios con el obje-tivo de que los confinados pudieran presentar una solicitud de remedio en su institución correccional de origen y, de este modo, “facilitar el proceso de rehabilitación del confinado”.(32) Para ello, se le concedió la facultad de reco-pilar información relacionada a los reclamos de los confi-nados que le permitiera evaluar los programas disponibles y “velar por el cumplimiento de los deberes y obligaciones creadas por leyes y reglamentos que aplican al Departa-mento de Corrección y Rehabilitación”.(33)
El Reglamento para Remedios Administrativos rige y establece el ámbito de jurisdicción de la División de Remedios. En particular, la Regla VI(1) del Reglamento, supra, pág. 11, establece que
[l]a División tendrá jurisdicción para atender toda Solicitud de Remedios radicada por los miembros de la población correc-cional en cualquier institución o facilidad correccional donde se encuentre extinguiendo sentencia y que esté, relacionada directa o indirectamente con:
*243a. Actos o incidentes que afecten personalmente al miembro de la población correccional en su bienestar físico, mental, en su seguridad personal o en su plan institucional.
b. Cualquier incidente o reclamación comprendida bajo las disposiciones de este Reglamento.
c. Cuando el superintendente impone la suspensión de pri-vilegios sin celebración de vista alguna, conforme a la regla-mentación vigente sobre la “Suspensión de Privilegios por Ra-zones de Seguridad”. (Énfasis suplido).
De la citada regla se concluye que el Reglamento para Remedios Administrativos le concedió expresamente juris-dicción a la División de Remedios para atender solicitudes presentadas por los miembros de la población correccional que tuvieran cualquier relación con incidentes que afecta-ran su plan institucional, ya fuera directa o indirectamente. En otras palabras, se dispuso que la División tiene jurisdic-ción para atender toda solicitud de remedios relacionada a incidentes que afecten “la asignación de confinados a pro-gramas y servicios conforme a las necesidades, capacidades, intereses, limitaciones y funcionamiento institucionar.(34)
Asimismo, la Regla VI(2) del Reglamento para Re-medios Administrativos instituye las instancias en que la División de Remedios está privada de jurisdicción, a saber:
a. Cuando no haya agotado el trámite administrativo conce-dido por otros reglamentos, excepto que la solicitud se refiera al incumplimiento del trámite correspondiente ante aquel organismo.
b. Solicitudes de Remedios suscritas por un miembro de la población correccional en representación de otros miembros de la población correccional en la misma solicitud.
c. Cuando se trate de impugnar una orden o decisión de cual-quier organismo administrativo del Estado Libre Asociado de Puerto Rico o de un Tribunal de Justicia.
d. Controversias relacionadas con las decisiones emitidas por la Junta de Libertad Bajo Palabra, excepto que la Solicitud de Remedios se refiera al incumplimiento del área concernida de rendir los informes o llevar a cabo unas acciones o incurrir en *244omisiones de obligaciones impuestas por el ordenamiento jurí-dico vigente.
e. Cuando se impugne una decisión emitida por algún comité conforme a los reglamentos aprobados, según dispone la Ley de Procedimiento Administrativo Uniforme, excepto que la So-licitud de Remedio se refiera al incumplimiento del trámite correspondiente impuesto por un tribunal.
f. Cuando se trate de reclamaciones por accidentes del trabajo o de vehículos de motor, las cuales serán manejadas según la Ley de la Corporación del Fondo del Seguro del Estado y la Ley de Administración de Compensaciones por Accidentes de Automóviles, excepto que la solicitud se refiera al incumpli-miento por parte del Departamento de Corrección y Rehabili-tación de llevar a los miembros de la población correccional a recibir los servicios iniciales o de seguimiento,
g. Cualquier otra situación que no cumpla con las disposicio-nes del presente Reglamento para la radicación de Solicitudes de Remedios. (Énfasis suplido).(35)
Fue precisamente el inciso 2(a) de la Regla VI del Re-glamento para Remedios Administrativos, supra, el que el foro intermedio utilizó para sostener que la División no tenía jurisdicción para atender la solicitud de bonificacio-nes presentada por el recurrido. Empero, no surge expre-samente de la disposición reglamentaria citada que la División de Remedios esté privada de jurisdicción para atender solicitudes de bonificaciones por buena conducta y asiduidad. Tampoco surge referencia a un trámite especí-fico que deba agotarse ante el Comité de Clasificación.
Por lo tanto, nuestro análisis no puede detenerse en una lectura ligera de las disposiciones mencionadas. Debemos adentrarnos en la normativa que rige específicamente la concesión de bonificaciones para poder observar si arrojan luz sobre la controversia que hoy atendemos.
B. Como señalamos, inicialmente los parámetros para la concesión de bonificaciones eran reglamentados por la Administración de Corrección, según le había sido dele-*245gado por la Ley de la Administración de Corrección.(36) En la actualidad, el Plan de Reorganización dispone la rebaja de la sentencia por buena conducta y asiduidad observada por los miembros de la población correccional durante su reclusión, así como las bonificaciones por estudio, trabajo y servicios excepcionalmente meritorios. (37)
En el caso específico de las bonificaciones, el Manual del Comité de Clasificación le concedió al Comité la facultad y el deber de “[e]valuar los casos sometidos a su consideración conforme se establece en el Reglamento de Bonificación por Buena Conducta y Asiduidad”.(38) De he-cho, surge del Manual —lo que aparenta ser una aclara-ción— que la facultad otorgada se refiere a: (1) “aprobar la bonificación adicional que se haya ganado el confinado”; y (2) “solicitar al Secretario la autorización para [bonificación [a]dicional por servicios excepcionalmente meritorios o debe-res de suma importancia con relación a las funciones de la institución”. (Énfasis suplido).(39)
A pesar de lo anterior, al establecer las funciones y de-beres otorgados al Comité de Clasificación, la Regla 4 del Manual del Comité de Clasificación, supra, pág. 8, dispuso que éste atendería “[t]oda situación de un confinado sen-tenciado relacionada a su plan de tratamiento”. Cierta-mente, si vemos esta disposición reglamentaria de manera aislada concluiríamos que la autoridad para conceder bo-nificaciones por buena conducta es del Comité de Clasificación. Ello porque, como veremos, para que el miembro de la institución correccional demuestre buena *246conducta debe haber cumplido con el plan institucional trazado. Pese a lo anterior, un análisis integral de las dis-posiciones reglamentarias aplicables nos lleva a una con-clusión distinta.
En vista de ello, y como parte de nuestra obligación de emitir dictámenes completos y bien fundamentados, debe-mos tomar el camino que manda el Manual del Comité de Clasificación. En ese sentido, con el fin de determinar cómo internamente el Departamento de Corrección ha distri-buido las funciones que le fueron delegadas, debemos diri-girnos al precitado Reglamento de Bonificación por Buena Conducta, Trabajo, Estudio y Servicios Excepcionalmente Meritorios de 10 de diciembre de 2013 (Reglamento de Bo-nificación), vigente al momento de atenderse la solicitud del señor Vargas Serrano. Ello nos debe permitir compro-bar si esas fueron las únicas facultades y deberes que se encomendaron al Comité de Clasificación o si alguna otra disposición le confiere autoridad sobre la asignación de bo-nificaciones por buena conducta y asiduidad.
Nótese que, desde su título, el Reglamento de Bonifica-ción hace mención a distintas razones por las cuales se puede otorgar rebajas al término de la sentencia de un con-finado: por buena conducta, trabajo, estudio y servicios. Por ello, como parte de nuestro análisis, es preciso que exami-nemos cautelosamente si estas bonificaciones son tratadas de igual manera en el Reglamento de Bonificación. Veamos.
El Reglamento de Bonificación establece que para que se considere que un confinado satisfizo el requi-sito de buena conducta, éste debe haber “cumpl[ido] con el plan institucional trazado, así como los reglamentos y le-yes que establecen una sana convivencia dentro de la fa-cilidad correccional o bajo supervisión del Departamento de Corrección y Rehabilitación”. (Énfasis suplido).(40) Siendo así, podemos afirmar que la bonificación por buena *247conducta consiste en la rebaja del término de la sentencia que se concede al miembro de la población correccional, si cumple con los programas y servicios que se le hayan es-tructurado y con las normas de sana convivencia en la institución correccional. (41)
La bonificación por buena conducta está regu-lada principalmente por los Arts. V y VI del Reglamento de Bonificación, supra. El Art. V rige la forma de computar esta bonificación e instituye que se computará desde la ad-misión del confinado a la institución correccional.(42) Luego de una lectura cuidadosa no vemos en este artículo señal alguna que sugiera que las bonificaciones por buena con-ducta son computadas y concedidas por el Comité de Clasificación. Por el contrario, surge inmediatamente des-pués del Art. V que las rebajas por buena conducta son de encargo del técnico de récords y se hacen ofreciendo el be-neficio máximo de la bonificación. (43)
Ciertamente el Reglamento de Bonificación contiene va-rios artículos que hacen referencia al Comité de Clasificación. En el caso de los abonos a la sentencia, por ejemplo, podemos notar que el Secretario del Departamento de Corrección le delegó al Comité la facultad de: (1) conceder los abonos adicionales;(44) (2) evaluar periódicamente el caso del miembro de la población correccional para conceder bo-nificación por estudio, trabajo y servicio;(45) (3) evaluar las *248necesidades, las capacidades, los intereses, las limitaciones y el funcionamiento social del confinado;(46) (4) oficializar la asignación de trabajo a los confinados sentenciados para que se pueda conceder la bonificación adicional;(47) (5) en el caso de bonificación por servicios excepcionalmente merito-rios, recibir el informe del superintendente de la institución o del director del área en la que está prestando servicios el confinado, el cual evalúa para someter recomendaciones al Secretario del Departamento de Corrección;(48) (6) someter a la División de Documentos y Récords Penales los resultados de la bonificación adicional que el Comité concede para que procedan con los ajustes pertinentes;(49) (7) rebajar y cance-lar la bonificación porque el confinado incurra en mala con-ducta,(50) y (8) recomendar al Secretario la restitución par-cial o total de todos los abonos que por mala conducta el confinado hubiera perdido.(51) Asimismo, el Art. IV del Re-glamento de Bonificación, supra, define la bonificación adi-cional como aquella otorgada por el Comité de Clasificación por trabajo y estudios llevados a cabo por el miembro de la población correccional.(52) De hecho, así también se hace constar en el Art. XV al disponerse la facultad del Comité de Clasificación de conceder la bonificación adicional. (53)
Ninguna de las disposiciones aludidas concede expresamente alguna facultad al Comité de Clasificación para conceder los abonos por buena conducta y asiduidad, ni se impone la obligación de agotar algún trámite ante el *249referido organismo.(54) En cambio, lo que se establece es que esta bonificación sería “computada únicamente por el técnico de récords”.(55) (Énfasis suplido). Esta delegación se reitera cuando el reglamento define el método para hacer las rebajas por buena conducta. Al así hacerlo enfatiza que “[e]sta función será responsabilidad del técnico de récords”. (Énfasis suplido)(56)
> I—i
El Departamento de Corrección sostiene que no existe trámite administrativo que exija otro reglamento y que deba ser agotado. Arguye que las bonificaciones por buena conducta y asiduidad se conocen como “automáticas” y son computadas por el técnico de récords, por lo que “se otor-gan y se computan tan pronto el confinado es ingresado a la institución correccional”. Aduce, también, que las boni-ficaciones que poseen un trámite ante el Comité de Clasi-ficación son las bonificaciones adicionales, es decir, por es-tudio y trabajo. Como resultado, concluye que el Comité de Clasificación no concede bonificaciones por buena conducta y eso le compete a la División de Remedios. Tiene razón.
Un análisis integral del Plan de Reorganización y los reglamentos aplicables del Departamento de Corrección, nos convence de que erró el Tribunal de Apelaciones al resolver como lo hizo. Este no reconoció las diferencias que presentan las disposiciones reglamentarias sobre los dis-tintos tipos de abonos. En su lugar, su análisis se limitó a tratar de igual manera a cada bonificación sin analizar con sumo cuidado si los reglamentos aprobados por el Depar-tamento de Corrección establecían diferentes procesos en la concesión de éstas.
*250Como señalamos, la bonificación adicional consiste en rebajas al término de la sentencia que se conce-den por estudio y trabajo rendido por el miembro de la po-blación correccional(57) Los llamados abonos por buena con-ducta y asiduidad se conceden si el confinado cumple, entre otras cosas, con el plan institucional trazado(58) Esa es la primera y más básica diferencia que debemos reconocer. En segundo lugar, de los reglamentos a los que hemos hecho referencia durante nuestra exposición, podemos colegir que el Departamento de Corrección no quiso que los abonos por buena conducta y asiduidad se atendieran de igual manera que la bonificación adicional(59)
Nótese que no se trata de evaluar y estructurar el plan institucional de los confinados, porque eso ciertamente fue delegado y está bajo la autoridad del Comité de Clasificación. Se trata, entre otras cosas, de que la Divi-sión de Remedios es quien tiene la jurisdicción para aten-der las solicitudes de remedio sobre todo lo relacionado a actos que afecten, ya sea directa o indirectamente, el plan institucional del confinado. Esto último es lo que sucede con la concesión de bonificación por buena conducta a los miembros de la institución correccional.
A ello se suma el hecho de que los abonos por buena con-ducta y asiduidad están excluidos del ciclo de bonificación(60) Según el Reglamento de Bonificación, el Co-mité de Clasificación únicamente evalúa cada período de tiempo —según establecido el ciclo— las bonificaciones por estudio, trabajo y servicios(61) En otros términos, en cada *251ciclo, la responsabilidad del Comité se limita exclusivamente a justipreciar la concesión de la bonificación adicional. Es diáfano que no se hace mención de los abonos por buena conducta y asiduidad. Ello demuestra que la bonificación adicional es tratada de forma distinta y separada a los abo-nos que pudiera obtener un confinado por su buena con-ducta y asiduidad.
No hay duda de que deben cumplirse ciertos trámites ante el Comité para algunos tipos de bonificaciones. Ello es lo que sucede con la bonificación adicional, que debe ser concedida por el Comité de Clasificación; también ocurre con la bonificación por servicios excepcionalmente merito-rios, que el Comité de Clasificación debe solicitarle aproba-ción al Secretario del Departamento de Corrección para que éste la conceda.(62) Lo anterior no pasa en el caso de abonos por buena conducta. En este último caso, el mandato es expreso: el cómputo de los abonos por buena conducta y asiduidad es responsabilidad del técnico de récords.
La intención de las disposiciones reglamentarias al es-pecificar que el Comité de Clasificación concedía la bonifi-cación adicional, y el técnico de récords la bonificación por buena conducta y asiduidad, era precisamente establecer la separación de autoridad y de funciones entre dos orga-nismos del Departamento de Corrección respecto al tipo de bonificación que podía conceder cada uno. Su fin evidente era establecer que la injerencia directa del Comité de Cla-sificación era respecto a la concesión de bonificación adicio-nal, no así con los abonos por buena conducta y asiduidad.
Si la intención hubiera sido la que sostuvo el foro ape-lativo, ¿de qué sirve que los reglamentos hagan referencia, aclaren y establezcan, de manera específica y expresa, que el Comité es quien tiene la autoridad de otorgar los abonos adicionales en varias de sus disposiciones? En ese caso, tal aclaración sería innecesaria. Bastaría con referirse a las *252bonificaciones de manera general. Después de todo, con esa interpretación no existiría diferencia en cuanto al ente ad-ministrativo con autoridad para conceder la bonificación adicional y los abonos otorgados por buena conducta y asi-duidad, ya que en ambos supuestos la autoridad la tendría el Comité de Clasificación. Si la intención del Secretario del Departamento de Corrección hubiera sido que el Co-mité tuviera la facultad de conceder los abonos por buena conducta, así lo hubiera establecido expresamente, tal y como lo hizo con la bonificación adicional. No podemos par-tir de la premisa de que una agencia consignó en su regla-mento expresiones inútiles.
Esta no es la primera vez que utilizamos un razona-miento así. En Depto. Educación v. Díaz Maldonado, supra, al resolver si los años de servicio prestados por un maestro, mediante un contrato transitorio en el Departa-mento de Educación, debían honrarse como años de expe-riencia para un aumento de salario una vez se obtenía un nombramiento de carrera, reconocimos que si el legislador hubiera querido hacer una distinción entre el tiempo ser-vido como maestro transitorio o de carrera así lo habría dispuesto notoriamente. Entendimos que el legislador lo había hecho con otros supuestos, pero no en el caso de los maestros transitorios.(63)
A la luz de lo anterior, y luego de analizar en detalle las funciones y responsabilidades de cada entidad administrativa, no podemos colegir alguna disposición que requiera a los miembros de la institución correccional que agoten algún trámite ante el Comité de Clasificación antes de que la División pueda conceder la bonificación por *253buena conducta y asiduidad. Por el contrario, se infiere que el Secretario del Departamento de Corrección le delegó únicamente la facultad para computar la bonificación por buena conducta al técnico de récords. Por lo tanto, la Divi-sión de Remedios es el organismo administrativo con juris-dicción para revisar la concesión de la bonificación por buena conducta y asiduidad.
Con ello llegamos a la interpretación más lógica y cón-sona con los parámetros de hermenéutica que reseñamos. Una interpretación contraria sería quitarle valor a los pro-pios términos contenidos en los referidos estatutos, lo cual resultaría en un absurdo. No vemos razón para alejarnos de la interpretación realizada por la agencia.
Dicho lo anterior, pasamos a aplicar la normativa ex-puesta a los hechos del caso de autos.
V
El señor Vargas Serrano presentó una solicitud de re-medio a la División de Remedios, en la que peticionó que le concedieran abonos por buena conducta y asiduidad. La determinación que denegaba la bonificación fue emitida por la técnica de récords, al entender que la sentencia del recurrido estaba excluida de los abonos por buena con-ducta y asiduidad. No se trataba en esta ocasión de las llamadas bonificaciones adicionales por estudio y trabajo, ni de bonificación extraordinaria que, ciertamente, tienen trámites ante el Comité de Clasificación. Así pues, debe-mos concluir que la División de Remedios tenía la autori-dad para atender la solicitud de bonificación presentada por el señor Vargas Serrano. La antedicha solicitud de re-medio se atendió, según el trámite que estableció el propio Secretario del Departamento de Corrección: por la técnica de récords. Por esa razón, nos es forzoso concluir que erró el Tribunal de Apelaciones al resolver como lo hizo.
*254VI
Por los fundamentos expuestos, resolvemos que la Divi-sión de Remedios Administrativos del Departamento de Co-rrección y Rehabilitación es el organismo con jurisdicción para atender los reclamos sobre concesiones de bonificacio-nes por buena conducta y asiduidad. En consecuencia, se revoca la Sentencia emitida por el Tribunal de Apelaciones y se le devuelve el caso para que atienda las controversias que fueron planteadas originalmente por el recurrido.

Se dictará sentencia de conformidad.


 Véase el Apéndice de la Petición de Certiorari, Solicitud de Remedio Admi-nistrativo, págs. 34-35.


 Íd.


 Véase íd., Respuesta del Área Concernida/Superintendente, pág. 38. Debido a que el señor Vargas Serrano fue sentenciado en 1990, la técnica de récord concluyó que éste no cualificaba para los beneficios de bonificación por buena conducta.


 Apéndice de la Petición de Certiorari, Solicitud de Reconsideración, pág. 40. Véase, además, íd., Resolución, págs. 41-42.


 Íd., Revisión Judicial, pág. 22.


 Íd., pág. 30.


 Íd., Sentencia, págs. 6-8. Cabe aclarar que cuando el recurrido presentó la Solicitud de Remedio y se emitió la determinación de la División, estaba vigente el Reglamento Núm. 8145 de 23 de enero de 2012. Sin embargo, la citada Regla VI(2)(a) dispone de igual manera en ambos reglamentos.


 Apéndice de la Petición de Certiorari, Sentencia, pág. 8. La jueza Aida Nieves Figueroa disintió por entender que el recurso de revisión judicial se presentó fuera de término.
No obstante, surge de la Respuesta al Miembro de la Población Correccional que, en la primera ocasión, la División de Remedios solo le notificó al señor Vargas Serrano el término para presentar reconsideración y no el término para acudir en revisión judicial. íd., pág. 39. Por consiguiente, la primera notificación debe conside-rarse inadecuada para propósitos de computar los términos. Véanse: Colón Torres v. A.A.A., 143 DPR 119, 124 (1997); Maldonado v. Junta Planificación, 171 DPR 46, 57-58 (2007); IM Winner, Inc. v. Mun. de Guayanilla, 151 DPR 30, 35-36 (2000). Véase, además, Art. 3.14 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 LPRA sec. 2164. Fue en la Resolución de 27 de agosto de 2014 que la Institución Correccional le notificó al recurrido de su derecho a solicitar una revisión judicial y el término correspondiente. Habiendo acudido el recurrido en revisión judicial el 17 de septiembre de 2014, el recurso se presentó oportunamente.


 Apéndice de la Petición de Certiorari, Notificación de Resolución en Reconsideración, págs. 18-20.


 D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Bogotá, Ed. Forum, 2013, pág. 670.


 Ayala Hernández v. Consejo Titulares, 190 DPR 547, 569 (2014); Acarón et al. v. D.R.N.A., 186 DPR 564, 585 (2012); López Leyro v. E.L.A., 173 DPR 15, 26 (2008); Cruz v. Administración, 164 DPR 341, 357-358 (2005).


 González Segarra et al. v. CFSE, 188 DPR 252 (2013); Hernández, Álvarez v. Centro Unido, 168 DPR 592, 614 (2006). Véanse, además: Cruz v. Administración, supra, pág. 357; Otero v. Toyota, 163 DPR 716, 727 (2005); Rivera Concepción v. A.R.Pe., 152 DPR 116, 124 (2000); Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 DPR 425, 436 (1997).


 Hernández, Alvarez v. Centro Unido, supra, pág. 614; P.R.T.C. v. J. Reg. Tel. de P.R., 151 DPR 269, 283 (2000); De Jesús v. Depto. Servicios Sociales, 123 DPR 407, 418 (1989).


 Ibarra González v. Dpto. Corrección, 194 DPR 29, 30 y 33 (2015) (opinión de conformidad del Juez Asociado Señor Rivera García); López Borges v. Adm. Corrección, 185 DPR 603, 627 (2012) (opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez). Véanse, además: González Segarra et al. v. CFSE, 188 DPR 252 (2013); Rivera Concepción v. A.R.Pe., supra, pág. 123; López Leyro v. E.L.A., supra, pág. 26; Cruz v. Administración, supra, pág. 357.


 Asoc. FCIAS v. Caribe Specialty II, 179 DPR 923, 941 (2010).


 López Leyro v. E.L.A., supra, págs. 25-26.


 Asoc. FCIAS v. Caribe Specialty II, supra, pág. 938; Matos v. Junta Examinadora, 165 DPR 741, 749 (2005).


 Pueblo v. Pizarro Solís, 129 DPR 911, 918 (1992).


 Bomberos Unidos v. Cuerpo Bomberos et al., 180 DPR 723, 750 (2011). Véanse, además: Depto. Educ. v. Díaz Maldonado, 183 DPR 315, 332 (2011); Asoc. FCIAS v. Caribe Speciality II, supra, págs. 939-940; Torres Santiago v. Mun. de Coamo, 170 DPR 541, 559-560 (2007); Romero Barceló v. E.L.A., 169 DPR 460, 479 (2006); Mun. de San Juan v. Banco Gub. Fomento, 140 DPR 873, 884 (1996).


 Bomberos Unidos v. Cuerpo Bomberos et al., supra; Asoc. FCIAS v. Caribe Speciality II, supra; Torres Santiago v. Mun. de Coamo, supra, pág. 560; Romero Barceló v. E.L.A., supra.


 López Leyro v. E.L.A., supra, pág. 24.


 Art. VI, Sec. 19., Const. PR, LPRA, Tomo 1, ed. 2016, pág. 455.


 Véase la Exposición de Motivos de la Ley de la Administración de Corrección, 1974 (Parte 1) Leyes de Puerto Rico 535.


 Art. 2 del Plan de Reorganización, 3 LPRA Ap. XVIII; Ibarra González v. Dpto. Corrección, supra, pág. 42 (Opinión disidente del Juez Asociado Señor Estrella Martínez).


 Art. 2 del Plan de Reorganización, supra.


8) Art. 7(aa) del Plan de Reorganización, supra.


 Art. 7(nn) del Plan de Reorganización, supra.


 Véase López Leyro v. E.L.A., supra, págs. 29-30. El Comité “está integrado por el técnico de servicios sociopenales a cargo del caso, por el supervisor de la unidad sociopenal o encargado y un oficial correccional como representante de la seguridad”. Art. IV(7) del Reglamento de Bonificación por Buena Conducta, Trabajo, Estudio y Servicios Excepcionalmente Meritorios (aprobado el 10 de diciembre de 2013) (Reglamento de Bonificación), pág. 3; Manual para la clasificación de confina-dos, Reglamento Núm. 8281 de 30 de noviembre de 2012.
En el momento en que la División de Remedios Administrativos emitió su Re-solución de 27 de agosto de 2014 estaba vigente el Reglamento Núm. 7334. No obs-tante, aproximadamente dos meses más tarde, éste fue derogado por el Manual para Crear y Definir Funciones del Comité de Clasificación y Tratamiento en las Institu-ciones Correccionales, Reglamento Núm. 8523 de 26 de septiembre de 2014, al entrar en vigencia.


 Manual del Comité de Clasificación, supra, págs. 1-2 (Introducción).


 Véase íd., Regla 4; Art. IV(7) del Reglamento de Bonificación, supra.


 Regla 1 y 4(1) del Manual del Comité de Clasificación, supra. Véanse, ade-más: Art. IV(7) del Reglamento de Bonificación, supra; Manual para la clasificación de confinados, supra, pág. 19.


 Reglamento para Atender las Solicitudes de Remedios Administrativos Radi-cadas por los Miembros de la Población Correccional, Reglamento Núm. 8145 de 23 de enero de 2012 (Reglamento para Remedios Administrativos), pág. 3 (Introducción). Este reglamento era el vigente a la fecha cuando se emitieron las determinaciones por la División de Remedios.
Nótese que el Reglamento Núm. 8145 fue derogado posteriormente por el Re-glamento para Atender las Solicitudes de Remedios Administrativos Radicadas por los Miembros de la Población Correccional, Reglamento Núm. 8522 de 26 de septiem-bre de 2014, que a su vez fue derogado por el hoy Reglamento para Atender las Solicitudes de Remedios Administrativos Radicados por los Miembros de la Pobla-ción Correccional, Reglamento Núm. 8583 de 4 de mayo de 2015.


 Reglamento para Remedios Administrativos, supra, págs. 1 y 3.


 Véase el Art. IV(11) del Reglamento de Bonificación, supra.


 Art. VI(2) del Reglamento para Remedios Administrativos, supra, págs. 12-13.


 El Art. 20 de la Ley de la Administración de Corrección, autorizaba “al Administrador a adoptar reglamentos referentes a la concesión, cancelación y resti-tución de abonos por buena conducta, trabajo y estudios o servicio excepcionalmente meritorio o de suma importancia”. 4 LPRA sec. 1165 (ed. 2003) (derogada).


 Arts. 11-12 del Plan de Reorganización, supra. Incluso, con la aprobación del Plan de Reorganización, los poderes delegados a la Administración de Corrección fueron transferidos al Departamento de Corrección. Véase íd., Arts. 14 y 88.


 Regla 4(A)(4) del Manual del Comité de Clasificación, supra.


 Íd.


 Art. IV(5) del Reglamento de Bonificación, supra.


 El Reglamento de Bonificación definió bonificación por buena conducta como “la rebaja del término de la sentencia de un miembro de la población correccional conforme el Plan de Reorganización Núm. 2-2011”. Art. IV(4) del Reglamento de Bonificación, supra. Para la definición de plan institucional, véase su Art. IV(ll).


 Art. V del Reglamento de Bonificación, supra.


 Véase Art. VI del Reglamento de Bonificación, supra. La única definición que encontramos sobre el técnico de récords está contenida en el Manual para la Clasificación de Confinados: “Empleado correccional responsable de la preparación y mantenimiento del expediente criminal de cada confinado. También es responsable del cómputo matemático de las sentencias de cada confinado dictadas por los tribu-nales, a tenor con las leyes vigentes”. (Énfasis suplido). Íd., pág. 15.


 Art. IV(2) del Reglamento de Bonificación, supra.


 Art. IV(6) del Reglamento de Bonificación, supra.


 Art. IV(7) del Reglamento de Bonificación, supra.


 Art. IX(10) del Reglamento de Bonificación, supra.


 Art. XI del Reglamento de Bonificación, supra.


 Art. XVI del Reglamento de Bonificación, supra.


 Art. XVII(2) del Reglamento de Bonificación, supra.


 Art. XVII(3) del Reglamento de Bonificación, supra.


 Art. IV(2) del Reglamento de Bonificación, supra. La bonificación adicional, la cual reiteradamente se establece que se refiere los abonos por trabajo, estudio y servicios, está regulada principalmente por los Arts. VIII y IX del Reglamento de Bonificación, supra.


 Véase Art. XV del Reglamento de Bonificación, supra.


 Para conocer otros artículos del Reglamento de Bonificación, que solo con-ceden trámites ante el Comité de Clasificación por bonificación adicional o servicios excepcionalmente meritorios, véanse los Arts. XIII y XV.


 Art. IV(4) del Reglamento de Bonificación, supra.


 Art. VI del Reglamento de Bonificación, supra.


 Vénase los Arts. IV(2) y VII del Reglamento de Bonificación, supra.


 Art. IV(5) del Reglamento de Bonificación, supra.


 Incluso, de una lectura del Reglamento de Bonificación, observamos que los abonos por servicios excepcionalmente meritorios se conceden por trámites distintos a la bonificación adicional regular por estudio y trabajo. Véase Art. XI del Reglamento de Bonificación, supra.


 El ciclo de bonificación es la “frecuencia con la cual se evaluará el caso ante el Comité de Clasificación y Tratamiento para conceder bonificación por estudio, trabajo y servicio". Art. IV(6) del Reglamento de Bonificación, supra.


 Véase Art. IV(6) del Reglamento de Bonificación, supra.


 Véase Art. XI del Reglamento de Bonificación, supra; Regla 4(A)(4) del Manual del Comité de Clasificación, supra.


 Para conocer otros casos en que se utilizó un razonamiento similar, véanse: Rodríguez Quintana v. Rivera Estrada, 192 DPR 832, 846-847 (2015) (Opinión de conformidad del Juez Asociado Señor Martínez Torres); Yiyi Motors, Inc. v. ELA, 177 DPR 230, 270 (2009); Roque González & Co. Inc. v. Srio. de Hacienda, 127 DPR 842, 864 esc. 6 (1991) (Opinión disidente del Juez Asociado Señor Hernández Denton); Negrón Soto v. Gobernador, 110 DPR 664, 676 (1981).